DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “non-transitory computer-readable medium” covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. Specification discloses paragraph [0157] The non-transitory computer-readable media may be a floppy disk, a hard disk, a compact disk (CD), a flash drive, a magnetic tape, accessible online storage database or any type of storage media having similar functionality, such as storing program instructions or data, known to those skilled in the art. Thus encompassing a signal per se. in addition, the term “non-transitory computer-readable medium” recited in the claims is not consistent with the specification such as recording and media.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of the US Patent No. 11,166,225 in view Kim et al., US 2012/0275405. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same subject matter. 
The US Patent independent claims 1 and 6 disclose the same subject matter as the instant application independent claims 1, 9 and 17 except for transmitting, by the serving cell, a radio resource control (RRC) message to the UE.
However, as Kim discloses transmitting, by the serving cell, a radio resource control (RRC) message to the UE ([0030] When the resource restriction decision is made, the eNB sends a configuration message to the UE). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the US Patent invention with Kim invention to include the claimed limitation(s) so as to allow the system to configure and allocate resources in order to perform connection to the network. 
Dependent claims are corresponding as follows:
Instant application/US Patent: [3, 11, 19/2], and [8, 16/11, 12].  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 2012/0275405. 
Claim 1, Kim discloses a method for a serving cell for communicating with a user equipment (UE), the method comprising: 
transmitting, by the serving cell ([0030] When the resource restriction decision is made, the eNB sends a configuration message to the UE), a radio resource control (RRC) message to the UE ([0030] the configuration message can be transmitted via high layer Radio Resource Control (RRC) message), the RRC message comprising a plurality of sets of parameters ([0030] configuration may be semi-statically configured, i.e., once configured, it is not to be expected to be re-configured for a certain period of time, e.g., several radio frames) and a plurality of indices ([0030] the RB sub-set) corresponding to the plurality of sets of parameters ([0030] When the resource restriction decision is made, the eNB sends a configuration message to the UE, informing the UE of its assigned control and data channels. Further, the RB sub-set configuration may be semi-statically configured, i.e., once configured, it is not to be expected to be re-configured for a certain period of time, e.g., several radio frames); and 
transmitting, by the serving cell, downlink control information (DCI) to the UE indicating an allocated resource block (RB) in a physical downlink shared channel (PDSCH) for the UE ([0041] the RRC resource restriction message indicates that RBs 1-4 are allocated as the RB subset for UE u, and a field for indicating the PDSCH data resource in a DCI format assigns RBs 2-4 for PDSCH transmission) and an index ([0041] a DCI format assigns RBs 2-4 for PDSCH transmission) corresponding to one of the plurality of sets of parameters ([0039] DCI format size with the resource restriction method will bdcie variable and user-specific, restrictions should be imposed on the value of N.sub.RB.sup.Subset,u, such that it does not conflict with other DCIs format size) to decode the allocated RB ([0056] the UE locates its assigned PDSCH resource within the RB subset, and then decodes the data carried therein).  
Claim 2, Kim discloses the method of claim 1, further comprising: 
performing a profile indexing operation to define the plurality of sets of parameters ([0030] When the resource restriction decision is made, the eNB sends a configuration message to the UE, informing the UE of its assigned control and data channels. Further, the RB sub-set configuration may be semi-statically configured, i.e., once configured, it is not to be expected to be re-configured for a certain period of time, e.g., several radio frames); and 
assigning the plurality of indices to the plurality of sets of parameters ([0030] When the resource restriction decision is made, the eNB sends a configuration message to the UE, informing the UE of its assigned control and data channels. Further, the RB sub-set configuration may be semi-statically configured, i.e., once configured, it is not to be expected to be re-configured for a certain period of time, e.g., several radio frames).  
Claim 3, Kim discloses the method of claim 1, further comprising: 
receiving an acknowledgement message from the UE indicating that the UE supports the plurality of sets of parameters corresponding to all of the plurality of indices ([0044] [0044] In step 310, the eNB collects UEs feedback and other information. For example, the other information may include at least one of channel information on a subband, expected traffic of the UE, and channel status feedback information).  
Claim 9, see claim 1 for the rejection, Kim discloses (fig 6) a base station (BS), comprising: 
one or more non-transitory computer-readable media storing computer-executable instructions ([0083] a processor, controls the base station to operate according to the methods described above); and 
at least one processor (fig 6 [0083] controller 602, e.g., a processor) coupled to the one or more non-transitory computer-readable media and configured to execute the computer-executable instructions ([0083] a processor, controls the base station to operate according to the methods described above) to: 
transmit a radio resource control (RRC) message to the UE, the RRC message comprising a plurality of sets of parameters and a plurality of indices corresponding to the plurality of sets of parameters; and 
transmit downlink control information (DCI) to the UE indicating an allocated resource block (RB) in a physical downlink shared channel (PDSCH) for the UE and an index corresponding to one of the plurality of sets of parameters to decode the allocated RB.  
Claim 10, see claim 2 for the rejection, Kim discloses the BS of claim 9, wherein the at least one processor is further configured to execute the computer-executable instructions to: -47-Attorney Docket No.: US85630 
perform a profile indexing operation to define the plurality of sets of parameters; and assign the plurality of indices to the plurality of sets of parameters.  
Claim 11, see claim 3 for the rejection, Kim discloses the BS of claim 9, wherein the at least one processor is further configured to execute the computer-executable instructions to: 
receive an acknowledgement message from the UE indicating that the UE supports the plurality of sets of parameters corresponding to all of the plurality of indices.  
Claim 17, see claim 1 for the rejection, Kim discloses ([0083] a processor, controls the base station to operate according to the methods described above) a non-transitory computer-readable medium having a computer program for execution by at least one processing unit, the computer program comprising sets of instructions for: 
transmitting, by a serving cell, a radio resource control (RRC) message to the UE, the RRC message comprising a plurality of sets of parameters and a plurality of indices corresponding to the plurality of sets of parameters; and 
transmitting, by the serving cell, downlink control information (DCI) to the UE indicating an allocated resource block (RB) in a physical downlink shared channel (PDSCH) for the UE and an index corresponding to one of the plurality of sets of parameters to decode the allocated RB.  
Claim 18, see claim 2 for the rejection, Kim discloses the non-transitory computer-readable medium of claim 17, wherein the computer program further comprises a set of instructions for: 
performing a profile indexing operation to define the plurality of sets of parameters; and assigning the plurality of indices to the plurality of sets of parameters.  
Claim 19, see claim 3 for the rejection, Kim discloses the non-transitory computer-readable medium of claim 17, wherein the computer program further comprises a set of instructions for: 
receiving an acknowledgement message from the UE indicating that the UE supports the plurality of sets of parameters corresponding to all of the plurality of indices.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2012/0275405 in view of Zhao et al., US 2012/0142361. 
Claim 4, Kim discloses the method of claim 1, further comprising: 
but is silent on,  
reconfiguring the plurality of sets of parameters and the plurality of indices; and 
transmitting a second RRC message to the UE indicating changes to the plurality of sets of parameters and the plurality of indices after the reconfiguration, 
wherein the changes to the plurality of sets of parameters and the plurality of indices comprise at least one of adding a new index for a new set of parameters, removing an existing index and an associated set of parameters, modifying one of the plurality of sets of parameters, and canceling all of the plurality of indices and the plurality of sets of parameters.  
However, as Zhao discloses reconfiguring the plurality of sets of parameters and the plurality of indices ([0076] Network side device transmits RRC connection reconfiguration message to UE. Therein, the contents carried in RRC connection reconfiguration messages comprises but not limited to: (1) the frequency information (or frequency index) and/or frequency configuration information (such as: the corresponding bandwidth of the frequency) of cell 2, cell 3, cell 4; (2) the corresponding reconfiguration information (or can also be called configuration update information) of MAC layer and/or physical layer entity of the cell 2, cell 3, cell 4); and 
transmitting a second RRC message to the UE indicating changes to the plurality of sets of parameters and the plurality of indices after the reconfiguration ([0076] Network side device transmits RRC connection reconfiguration message to UE. Therein, the contents carried in RRC connection reconfiguration messages comprises but not limited to: (1) the frequency information (or frequency index) and/or frequency configuration information (such as: the corresponding bandwidth of the frequency) of cell 2, cell 3, cell 4; (2) the corresponding reconfiguration information (or can also be called configuration update information) of MAC layer and/or physical layer entity of the cell 2, cell 3, cell 4), 
wherein the changes to the plurality of sets of parameters and the plurality of indices comprise at least one of adding a new index for a new set of parameters ([0076] Network side device transmits RRC connection reconfiguration message to UE. Therein, the contents carried in RRC connection reconfiguration messages comprises but not limited to: (1) the frequency information (or frequency index) and/or frequency configuration information (such as: the corresponding bandwidth of the frequency) of cell 2, cell 3, cell 4; (2) the corresponding reconfiguration information (or can also be called configuration update information) of MAC layer and/or physical layer entity of the cell 2, cell 3, cell 4), removing an existing index and an associated set of parameters, modifying one of the plurality of sets of parameters ([0076] Network side device transmits RRC connection reconfiguration message to UE. Therein, the contents carried in RRC connection reconfiguration messages comprises but not limited to: (1) the frequency information (or frequency index) and/or frequency configuration information (such as: the corresponding bandwidth of the frequency) of cell 2, cell 3, cell 4; (2) the corresponding reconfiguration information (or can also be called configuration update information) of MAC layer and/or physical layer entity of the cell 2, cell 3, cell 4), and canceling all of the plurality of indices and the plurality of sets of parameters.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Zhao invention to include the claimed limitation(s) so as to allow the network to reconfigure the index and parameters in order to support the UE to continue communication with the network. 
Claim 12, see claim 4 for the rejection, Kim discloses the BS of claim 9, wherein the at least one processor is further configured to execute the computer-executable instructions to: 
reconfigure the plurality of sets of parameters and the plurality of indices; and 
transmit a second RRC message to the UE indicating changes to the plurality of sets of parameters and the plurality of indices after the reconfiguration, 
wherein the changes to the plurality of sets of parameters and the plurality of indices comprise at least one of adding a new index for a new set of parameters, 
removing an existing index and an associated set of parameters, modifying one of the plurality of sets of parameters, and canceling all of the plurality of indices and the plurality of sets of parameters.  
Claim 20, see claim 4 for the rejection, Kim discloses the non-transitory computer-readable medium of claim 17, wherein the computer program further comprises a set of instructions for: 
reconfiguring the plurality of sets of parameters and the plurality of indices; and 
transmitting a second RRC message to the UE indicating changes to the plurality of sets of parameters and the plurality of indices after the reconfiguration, wherein the changes to the plurality of sets of parameters and the plurality of indices comprise at least one of adding a new index for a new set of parameters, removing an existing index and an associated set of parameters, modifying one of the plurality of sets of parameters, and canceling all of the plurality of indices and the plurality of sets of parameters.
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2012/0275405 in view of Suzuki, US 2013/0114483. 
Claim 5, Kim discloses the method of claim 1, further comprising: 
but is silent on,  
counting a predefined time interval after transmitting the RRC message to the UE, wherein during the predefined time interval, the serving cell maintains the plurality of sets of parameters and the plurality of indices.  
However, as Suzuki discloses counting a predefined time interval after transmitting the RRC message to the UE ([0037] UE may take the nB parameter and restricted subframe pattern into account when determining which paging occasions to monitor. For example, the UE is required to read paging occasions at least once in each default paging cycle, [0079] Text Box 2, UE receives a Paging message including the systemInfoModification, it knows that the system information will change at the next modification period boundary. the UE considers stored system information to be invalid after 3 hours from the moment it was successfully confirmed as valid), wherein during the predefined time interval ([0079] Text Box 2, UE receives a Paging message including the systemInfoModification, it knows that the system information will change at the next modification period boundary. the UE considers stored system information to be invalid after 3 hours from the moment it was successfully confirmed as valid), the serving cell maintains the plurality of sets of parameters and the plurality of indices ([0028] Parameters related to paging are signaled by the RRC protocol. [0073] network element configures a frequency parameter of paging frames for a cell, [0079] Text Box 2, UE receives a Paging message including the systemInfoModification, it knows that the system information will change at the next modification period boundary. the UE considers stored system information to be invalid after 3 hours from the moment it was successfully confirmed as valid).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Suzuki invention to include the claimed limitation(s) so as to allow the network to configure and reconfigure system parameters and subframe patterns in order to support the UE to maintain connection and communication with the network. 
Claim 13, see claim 5 for the rejection, Kim discloses the BS of claim 9, wherein the at least one processor is further configured to execute the computer-executable instructions to: -48-Attorney Docket No.: US85630 
count a predefined time interval after transmitting the RRC message to the UE, wherein during the predefined time interval, the serving cell maintains the plurality of sets of parameters and the plurality of indices.  
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2012/0275405 and Suzuki, US 2013/0114483 in view of Pelletier et al., US 2014/0056243. 
Claim 6, Kim as modified discloses the method of claim 5, further comprising: 
reconfiguring, after an expiration of the predefined time interval, the plurality of sets of parameters and the plurality of indices (Suzuki [0037] UE may take the nB parameter and restricted subframe pattern into account when determining which paging occasions to monitor. For example, the UE is required to read paging occasions at least once in each default paging cycle, [0079] Text Box 2, UE receives a Paging message including the systemInfoModification, it knows that the system information will change at the next modification period boundary. the UE considers stored system information to be invalid after 3 hours from the moment it was successfully confirmed as valid); 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Suzuki invention to include the claimed limitation(s) so as to allow the network to configure and reconfigure system parameters and subframe patterns in order to support the UE to maintain connection and communication with the network. 
But Kim and Suzuki invention is silent on, and 
transmitting a second RRC message to the UE indicating the reconfigured plurality of sets of parameters and the plurality of indices.  
However, as Pelletier discloses transmitting a second RRC message to the UE indicating the reconfigured plurality of sets of parameters and the plurality of indices ([0117] WTRU may receive a RRC connection reconfiguration message from the MeNB, and the RRC connection reconfiguration information may include AS-configuration parameters for accessing one or more serving cells of a SCeNB. The WTRU may reconfigure at least a portion of its radio for operation on the indicated carrier frequency for the SCeNB).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim and Suzuki invention with Pelletier invention to include the claimed limitation(s) so as to allow the network to reconfigure the RRC connection parameters and carrier frequency in order to support the UE to maintain connection and communication with the network according to the reconfiguration. 
Claim 14, see claim 6 for the rejection, Kim discloses the BS of claim 13, wherein the at least one processor is further configured to execute the computer-executable instructions to: 
reconfigure, after an expiration of the predefined time interval, the plurality of sets of parameters and the plurality of indices; and 
transmit a second RRC message to the UE indicating the reconfigured plurality of sets of parameters and the plurality of indices.  
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2012/0275405 in view of Huang, US 2016/0255458. 
Claim 7, Kim discloses the method of claim 1, further comprising, 
but is silent on,  
before transmitting the RRC message to the UE, receiving, from the UE, a request for the parameters.  
However, as Huang discloses before transmitting the RRC message to the UE, receiving, from the UE, a request for the parameters ([0140] the RRC connection request message 1001m does not only indicate that the UE is a MTC device, but it includes further parameters or characteristics of MTC connection (MTC connection parameters)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Huang invention to include the claimed limitation(s) so as to allow the device to request connection with the network associated with parameters in order to facilitate a more accurate transmission planning. 
Claim 15, see claim 7 for the rejection, Kim discloses the BS of claim 9, wherein the at least one processor is further configured to execute the computer-executable instructions to, before transmitting the RRC message to the UE, receive, from the UE, a request for the parameters.  
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2012/0275405 in view of Jen, US 2012/0113910. 
Claim 8, Kim discloses the method of claim 1, 
but is silent on,  
wherein each of the plurality of sets of parameters comprises at least one of a subcarrier spacing value, a channel coding mode, a cyclic prefix length value, a transmission time interval (TTI) value, and a multiplexing mode.  
However, as Jen discloses wherein each of the plurality of sets of parameters comprises at least one of a subcarrier spacing value, a channel coding mode, a cyclic prefix length value, a transmission time interval (TTI) value, and a multiplexing mode ([0050] the network may configure the at least one of the plurality of UE-specific configured parameters and the plurality of multiplexing opportunities (e.g. the index to one of combinations of the cyclic time shift, the orthogonal cover code, the orthogonal cyclic time shifts, and/or the group of orthogonal cyclic time shifts for different PUCCH regions)).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kim invention with Jen invention to include the claimed limitation(s) so as to allow the network to configure a set of parameters to the UE in order to facilitate controlling uplink transmission from the UE to the network. 
Claim 16, see claim 8 for the rejection, Kim discloses the BS of claim 9, wherein each of the plurality of sets of parameters comprises at least one of a subcarrier spacing value, a channel coding mode, a cyclic prefix length value, a transmission time interval (TTI) value, and a multiplexing mode.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/           Primary Examiner, Art Unit 2647